Citation Nr: 0707439	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-11 817	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for memory loss, to include 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1998.  He served in the Southwest Asia Theater of 
operations during Desert Storm.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.  

In April 2005, the Board denied the appellant's claim.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and in a December 2005 order the Court 
granted a joint motion for remand.


VACATUR

The Board may vacate an appellate decision at any time upon 
request of the Board's own motion when an appellant has been 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2006).  In light of the December 
2005 Order of the Court, it is apparent that the Board in 
April 2005 denied the veteran's claim without first assisting 
the appellant in providing him an adequate VA examination.  
Accordingly, as the Board's consideration of the veteran's 
claim on appeal was based on an incomplete record, the 
appellant was not afforded full due process of law.  
Therefore, the April 2005 Board decision is hereby VACATED in 
its entirety.




ORDER

The Board's April 2005 decision is vacated as to the issue of 
entitlement to service connection for memory loss, to include 
due to an undiagnosed illness.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



